Citation Nr: 1510049	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-32 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an increased disability rating for service-connected patellofemoral syndrome of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for service-connected patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for service-connected bilateral pes planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2009 and May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2012, the Veteran presented sworn testimony during a personal hearing in Los Angeles, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issues of entitlement to increased disability ratings for left and right knee disabilities and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed obstructive sleep apnea is as likely as not related to his military service.


CONCLUSION OF LAW

The Veteran has obstructive sleep apnea that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Here, the Veteran asserts that he has sleep apnea, which began during his military service.  See, e.g., the Board hearing transcript dated September 2012.  The Board has reviewed the record and concludes that the evidence supports a finding that the Veteran's currently diagnosed obstructive sleep apnea is attributable to his active duty service.

The Veteran asserts that he developed sleep apnea during his military service.  See, e.g., the Board hearing transcript dated September 2012.  Specifically, he reported that an in-service throat surgery caused his sleep apnea.  Id.  To this end, the Veteran's service treatment records (STRs) are absent any documentation of sleep apnea.  However, a June 2003 STR noted that the Veteran previously had surgery in his throat; it was further indicated that a right peritonsilar abscess was resolving.  The Veteran's January 2005 service separation examination was absent any documentation of sleep apnea or related symptoms.

VA treatment records dated August 2008 noted the report of the Veteran's wife that the Veterans often snores and wakes up at night gasping for breath.  The treatment provider noted that the Veteran's snoring history and body habitus were consistent with obstructive sleep apnea.  A sleep study performed in March 2009 confirmed a diagnosis of severe obstructive sleep apnea.

In support of his claim, the Veteran submitted a statement from fellow service member, Mr. S.A., dated August 2009.  Mr. S.A. reported that he was roommates with the Veteran in 2002 while they were stationed in Okinawa.  Mr. S.A. indicated that he witnessed the Veteran exhibit problems with snoring and breathing in his sleep.

The Veteran also submitted a December 2008 statement from his spouse.  The Veteran's spouse reported that she and the Veteran had been married since March 2004, and the Veteran snores every night and wakes up spontaneously gasping for air.

Additionally, the Veteran testified that his sleep apnea initially manifested during his active duty service and has existed since that time.  The Board finds such testimony is both competent and credible, especially with respect to the Veteran's symptomatology during military service.  See Jandreau, 492 F.3d at 1376-77 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  Significantly, the Veteran's assertions of in-service sleep apnea are corroborated by his spouse and Mr. S.A.

The Board has weighed the probative evidence of record, including the Veteran's competent and credible assertions concerning continuing symptomatology.  The Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran's currently diagnosed sleep apnea is traceable to his period of military service.  The benefit-of-the-doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  The Board will resolve this reasonable doubt in the Veteran's favor and conclude that the evidence supports the grant of service connection for obstructive sleep apnea.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

The Veteran also asserts entitlement to increased disability ratings for service-connected left and right knee disabilities, as well as, bilateral pes planus.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims remaining on appeal must be remanded for further evidentiary development.

The Board initially notes that the increased disability ratings claims were last adjudicated in the November 2009 statement of the case.  Although the claims file does not contain a substantive appeal as to said claims, the Veteran provided sworn testimony concerning the issues at the September 2012 Board hearing.  Therefore, as VA has led the Veteran to believe the claims have been perfected and are in appellate status, these issues are now before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

With respect to the service-connected bilateral pes planus and knee disabilities, the Veteran was most recently afforded a VA examination in November 2008.  At the September 2012 Board hearing, he asserted that the associated symptomatology is worse than was described in the VA examination report and has progressively increased in severity.  The evidence of record is therefore lacking with regard to the current severity of the service-connected bilateral pes planus and knee disabilities.  Thus, to ensure that the record reflects the current extent of these service-connected disabilities, examinations, with findings responsive to the pertinent rating criteria, are needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:
1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records since November 2009.  All such available documents should be associated with the claims file.

2. Once the above-requested development has been completed, the Veteran should be afforded a VA examination with a qualified orthopedic specialist to determine the current severity of the service-connected right and left knee disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

The examiner should report the range of motion of the right and left knees in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.

The examiner should report all neurologic impairment resulting from the service-connected right and left knee disabilities.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report.

The examiner should also address the impact of the service-connected right and left knee disabilities upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.
The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected bilateral pes planus.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

The examiner should render an opinion as to whether the Veteran's bilateral pes planus is mild, moderate, severe or pronounced, and should indicate whether there is evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, any indication of swelling on use and/or characteristic callosities.  In addition, the physician should indicate whether there are symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  The physician should state whether the symptoms of pes planus are improved by orthopedic shoes or appliances.

The examiner should also address the impact of the service-connected bilateral pes planus upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

4. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


